The appellant was convicted in the county court of Wagoner county, on the 17th day of May, 1909, on the charge of selling intoxicating liquors, and was sentenced on the 1st day of June, 1909, to pay a fine of $100 and serve sixty days in the county jail. The appellant was informed by the county court of his right of appeal, and asked sixty days in which to make and serve case-made. His bond was fixed at $600, which was given and approved. The record in this case shows that the case-made was served in time, but fails to show the service of any notice of appeal on the county attorney and the clerk of the county court as required by law. By reason of this defect this court is without jurisdiction to review this case on appeal, and the same is dismissed. *Page 671